         Case 19-20034-tnw                        Doc 19             Filed 02/11/19 Entered 02/11/19 09:48:10          Desc Main
                                                                     Document      Page 1 of 1

                                                               United States Bankruptcy Court
                                                      Eastern District of Kentucky-Covington Division
            Roger David Asher
 In re      Michelle Renee Asher                                                                         Case No.   19-20034
                                                                                 Debtor(s)               Chapter    13

                                                                     CERTIFICATE OF SERVICE
I hereby certify that on February 7, 2019, a copy of the Chapter 13 Plan was served electronically or by regular
United States mail to all interested parties, the Trustee and all creditors listed below.

 US Trustee
 Beverly Burden, Chapter 13 Trustee
 All Creditors



Further, I hereby certify that on February 7, 2019, a copy of the Chapter 13 Plan, the Schedules and notice of
the 341 Meeting of Creditors was served electronically or by regular United States mail to the following added
creditors:

Department of Revenue
Frankfort KY 40601

Edgewood Dental
155 Barnwood Dr. #1
Erlanger KY 41018

General Electric Credit Union
C/O Weltman Weinberg & Reis
525 Vine st. Suite 800
Cincinnati OH 45202

IRS
2970 Market Street
Philadelphia PA 19104

Ohio Auto Loan Services, Inc
5705 Cheviot Road
Cincinnati OH 45247

Reach Publishing Systems, Inc
Cincinnati OH 45242

This 11th day of February, 2019.
                                                                               /s/ William T. Lunceford for W. Ron Adams
                                                                               William T. Lunceford for W. Ron Adams 82078
                                                                               W. Ron Adams, PSC
                                                                               488 Erlanger Road
                                                                               Erlanger, KY 41018
                                                                               1-859-727-4444Fax:1-859-727-4406
                                                                               wracourtnotices@gmail.com


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
